We cannot agree with counsel for appellant that the debt was not created from Mason to Vaughn when the latter bid in the property at foreclosure sale and paid the $5,000 as he had agreed to do, because he did not comply with the balance of the agreement; that is, to have the deed made to Mason and take a mortgage from him. When he bid in the property and paid the $5,000, which he had agreed to lend Mason, the debt then came into being, and his failure to comply with the balance of his contract gives rise to this equitable right in Mason, but did not prevent the transaction from being a consummation of the loan.
Application overruled.